Case 5:17-cv-02185-BLF Document 227-1 Filed 11/15/19 Page 1 of 2




                                       EXHIBIT 1
             Case 5:17-cv-02185-BLF Document 227-1 Filed 11/15/19 Page 2 of 2


In re Nexus 6P Products Liability Litigation
Requests for Exclusion

FirstName LastName
Carlton   Beard
Joshua    Bedick
Joseph    Cascio
Timothy   Dasher
Matthew   Drexinger
Lenard    Fudala
Alexander Gergishanov
Matania   Goan
Matthew   Hoendorf
Kris      Jones
Marvin    Kalachman
Filipe    Kiss
Michael   Kwun
Jeffrey   Larson
Andrea    Marchuk
Melonie   May
George    Medina
John      Montoya
Erik      Newcomb
Erik      Olsen
Nandan    Prakash
Anatoly   Rabinovich
Bryant    Tate
Andrew    Todd
David     Tsai
Matthew   Wallace
Alex      Williams
Brandon   Willis
Pouria    Yazdi
Melodie   Young
Rachel    Zambroni
